Citation Nr: 1538729	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin disability, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was previously remanded in June 2013 for further development.  

The Board notes that, in addition to the paper claims file, there are separate paperless, electronic files associated with the appellant's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated through May 2013.  A review of the documents in VBMS reveals a June 2013 statement from the Veteran regarding a change of address, records from the Social Security Administration, and a July 2015 Appellate Brief .  The remainder of the documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran claims entitlement to service connection for skin disability, to include as due to exposure to herbicides.  Exposure to herbicides has been conceded as the Veteran served in Vietnam from October 1967 to September 1968.  See Service Personnel Records; 38 C.F.R. § 3.309(e). 

In the June 2013 remand, the Board instructed the AOJ to arrange a VA examination.  The examiner was asked to opine whether the Veteran's skin disability was at least as likely than not (probability of 50 percent) related to the Veteran's military service, to include as due to herbicide exposure. 

In July 2013, the Veteran was afforded a VA examination.  During the examination,      the examiner opined that the Veteran's skin disability was less likely than not related to the Veteran's military service.  As rationale, the examiner explained that there was no evidence of any skin problems in the Veteran's service treatment records (STRs).  Although the examiner noted that the Veteran reported a complaint in service of macular, pigmented lesions of the back and arms, he stated that "there is no suspicion, diagnosis, or treatment in the military for any fungal skin condition."  VA Examination, July 2013.  Further, the examiner noted the Veteran's statement that he had a jungle rot while serving on active duty in Vietnam.  VA Examination, July 2013.   

The Board finds the July 2013 VA examination to be inadequate.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran contends that his current skin disabilities are the result of his presumed exposure to herbicides.  While none of the Veteran's current skin disabilities are presumptive disabilities under 38 C.F.R. § 3.309(e), that fact alone does not foreclose the establishment of direct service connection for skin disorders that are not presumptively linked to military service.  See Combee v. Brown, 34 F.2d at 1039, 1042 (1994).  The July 2013 VA examination report does not contain an opinion as to whether the Veteran's current skin disability is associated with his exposure to herbicides.   As such, clarification must be sought. 

Furthermore, a review of the claims file shows that the Veteran received treatment through VA since May 2010.  The most recent records are dated in May 2013.  On remand, the Veteran should identify any outstanding VA or non-VA treatment records for his skin disability.  Thereafter, all identified records, to include those dated from May 2013 to the present, should be obtained for consideration in the Veteran's appeal.
In addition, it appears the July 2013 supplemental statement of the case (SSOC) was mailed to an incorrect address.  Significantly, in June 2013 correspondence, the Veteran informed VA of his new address but the July 2013 SSOC was sent to his previous address and was returned to VA as undeliverable. 

Accordingly, the case is REMANDED for the following action:

1. Reissue the July 2013 SSOC to the Veteran's most current address. 

2. Associate with the claims file all outstanding records of the Veteran's treatment within the appropriate VA health Care system dated since May 2013. 

3. After obtaining all outstanding treatment records, arrange for the July 2013 VA examiner to provide an addendum opinion.  If the examiner who drafted the July 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  Any additional VA in-person examination is left to the discretion of the VA examiner. 

When the Veteran was examined in July 2013, the VA examiner documented the following skin conditions: discolored toenails with moderate subungual debris, white maceration between toes, dry skin, and hyperpigmented and thickened areas of the gluteal folds, groin, and underarms.  

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following: for any diagnosed skin disability (to include discolored toenails with moderate subungual debris, white maceration between toes, dry skin, and hyperpigmented and thickened areas of the gluteal folds, groin, and underarms), is it at least as likely as not (a 50 percent or greater probability) that it is related to any incident of the Veteran's military service, to include the Veteran's conceded exposure to herbicide exposure therein? 

In addressing this question, the examiner is advised that the fact that a given disability is not one for which service connection can be presumptively awarded cannot be used as the sole basis for a negative opinion. 

Service connection has been established for the following disabilities:  posttraumatic stress disorder, residuals of prostate cancer, diabetes melitis, type II, peripheral neuropathy of the right and left lower extremities, and erectile dysfunction.  With respect to each skin disorder, the examiner must comment on whether any of the service-connected disabilities caused or aggravated said skin disorder.  

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

4. Then readjudicate the claim, and if the benefit sought on appeal remains denied, issue an SSOC. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




